Title: To George Washington from Jonathan Trumbull, Sr., 6 December 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
Lebanon [Conn.] Decr 6th 1776

It is sometime since we have had any Intelligence of your Situation in the Jerseys or of the Enemy in that quarter Indeed no certain account has arived here Since the Evacuation of Fort Lee and our Forces retireing to Hackensack.
We have to acquaint your Excellency, that we now apprehend it highly probable that a very Considerable part of Genal Hows Army Intend a descent on some parts of New England and finish this years Campaigne here, we have Intelligence that a Large Number, It is said some hundred of the Enemies Ships and Transports have passed thro’ Hell Gate into the Sound—a few Days Since Ten of the Enemy’s Capital Ships of Warr came round Montaug point came up the Sound just passed N. London where they are since joined by about Eighty Transports &c. This we have Certain Intelligence of & that they Lye off at present at Anchor there—It is Supposed waiting to be joined by Numbers 

more—We are Collecting our Militia as fast as possible, but how far we Shall be able to repulse the Enemy by this Force you’ll judge and doubt not of your utmost attention & exertion whenever the Enemy demand the same, & must Submit to your Excellency to give Such orders as you may think proper on this occasion May it not be proper to Send us some General Officers previous to the Coming on of Continental Troops—if the Descent be on New London or Newport or both a Large body of them will be necessary, and of which there can be no doubt.
I am Concernd for the recruiting Service, wish it may [be] forwarded, & to be Informed how it goes on—four Battalions are raising here to Serve ’till the 15th of March next. I am with great Truth and Regard Sr your most Obedient Humble Servant

Jonth; Trumbull

